 ALPERS' JOBBING COMPANYAlpers' Jobbing Company, Inc. and Teamsters LocalUnion No. 688. Case 14-CA-8933August 16, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn June 30, 1976, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,a supporting brief, and a motion to correct therecord, and General Counsel filed a motion inopposition to Respondent's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, brief,'and motions2and has decided to affirm the rulings,findings,3and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.The Administrative Law Judge found that Respon-dent discharged Melvin Hagans "at least in part" inorder to discourage union activity and therefore thatthe discharge was violative of Section 8(a)(3) of theAct. We do not agree.Hagans was hired as a stock clerk in May 1974,and terminated on October 17, 1975. Shortly beforehis hire, he was released from a hospital where hehad spent several months being treated for tubercu-losis. At the time of hiring, Respondent was aware ofthis history and had agreed that Hagans could absenthimself several times a month for the purpose ofreturning to the clinic for checkups. However, hisabsences during the period of his employment werefar in excess of the amount of time necessary for hischeckups. Thus, from May to December 1974,Hagans was absent from 8 hours to 50 hours eachmonth and during 1975 his monthly absences rangedfrom 14 hours to 66 hours. During September 1975,the month immediately prior to his discharge, he wasabsent 61 hours.As the record. exceptions. and brief adequately present the issues andthe positions of the parties, Respondent's request for oral argument ishereby denied.2 In its motion to correct the record. Respondent alleges that thetranscript in this case is incomplete in that it fails to include Respondent'sstatements and argument in support of its motion for sequestration ofwitnesses and fails to include the rulings of the Administrative Law Judge inconnection therewith. We agree with counsel for the General Counsel thatRespondent had an opportunity to state its position and to summarize anyoff-the-record discussions on sequestration of witnesses upon returning tothe record. Having failed to do so during the hearing, it would beinappropriate for the Board to attempt to add to the record. Moreover, wefind that the Administrative Law Judge did not abuse his discretion in his231 NLRB No. 57The incident which gave rise to Hagans' dischargeoccurred during the first part of October. On theweekend of October 4 and 5, Hagans drove toKansas City with another employee in order to visithis mother who was ill. While there he apparentlyhad car trouble, but failed to notify Respondent thathe would not be at work, until Tuesday, October 7,when he telephoned Arnold Alper. Hagans and hisfellow employee did report for work the followingday, Wednesday, at 1:30 p.m. However, Alper wasupset with them, told them that "they looked likethey were tired and needed rest," and directed themto take the remainder of the week off to rest up.In concluding that Respondent discharged Hagans"at least in part" because of Hagans' preeminence inthe union campaign to which Respondent wasunalterably opposed, the Administrative Law Judgerefused to credit Respondent's explanation that thesole reason for Hagans' discharge was his excessiveabsenteeism, relying on the following: (I) Haganswas never seriously warned or threatened withdiscipline prior to his termination; (2) even afterHagans was cautioned about his absences by ArnoldAlper in July, Alper gave him certain responsibilitiesin the warehouse during Alper's absence in August;and (3) Respondent originally sought to groundHagans' termination upon economic reasons, i.e., thework was "slowing up," but at the hearing Respon-dent shifted the explanation to alleged excessiveabsenteeism.The Administrative Law Judge conceded that for aperiod of time prior to Hagans' termination Respon-dent considered that his absenteeism was excessiveand that excessive absenteeism may constitute goodand sufficient cause for an employee's discharge.However, he inferred that this was not the solereason for Hagans' discharge, relying on the factorsset out above. We do not believe that the evidencepreponderates in favor of the conclusion drawn bythe Administrative Law Judge. We consider thefactors he relied on seriatim. (As a preliminarymatter, it should be noted that Hagans' dischargeoccurred approximately 6 months after the electionwhich the Union won and 2 months after the Union'scertification. There was no prospect of a secondrulings on the sequestration of the witnesses. We therefore deny Respon-dent's motion to correct the record.3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Drys Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings,except as indicated hereinafter.In the absence of exceptions, we adopt proforma the Administrative LawJudge's finding that there is insubstantial evidence to establish a violation ofSec. 8(a)(I) by Respondent's conduct in "denigrating" the Union.449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection within any reasonable period of time afterthe discharge.)I. Hagans was never seriously warned or threatenedwith discipline prior to the termination. According tothe Administrative Law Judge's own finding, in earlyJuly 1975 Arnold Alper confronted Hagans with awritten list showing his numerous absences from thedate of his employment to July and requestedHagans to improve his attendance, "because weneeded the help, we didn't need people coming andgoing as they pleased." Hagans promised to dobetter. Because Hagans' attendance failed to improve(during the month of September he was absent 61hours), Arnold Alper again criticized him for hisabsences during a meeting held a week or two beforethe discharge.4The foregoing evidence establishesthat Respondent was dissatisfied with Hagans'attendance record and notified him of that dissatis-faction prior to the discharge. When Hagans againfailed to report for work on October 6, Respondentdecided to discharge him. There is no statutoryrequirement that an employer must threaten anemployee with discipline before discharging him forpersistent absenteeism. The situation might bedifferent if there was evidence of a practice on thepart of Respondent to threaten or warn beforedischarging, but there is no such evidence in thiscase. Moreover, the two meetings at which Respon-dent criticized Hagans for his attendance couldhardly be considered as anything other than awarning to him that he had to improve or face theconsequences. Respondent was not required to useritual words: "If you persist in absenting yourself,you will be discharged."2. Even after Hagans was cautioned by ArnoldAlper in July, the latter gave Hagans certain responsi-bilities in the warehouse during Alper's absence inAugust. In August 1975, when Arnold Alper went toa trade show in Las Vegas, he asked Hagans to watchover things more closely while Alper was gone,because Hagans "was pretty good at rememberingwhere things were put and where things were and hewas a good worker." The Administrative Law Judge"pondered" why this was done "if Hagans was asuntrustworthy and unaccountable as Respondentsought to have us believe." But Respondent neversaid that Hagans was untrustworthy or unaccounta-ble. On the contrary, Alper testified that Hagans wasa good worker. The only complaint against him washis bad attendance. This factor therefore is irrelevant4 According to Alper, at this meeting he asked Hagans what the latterwould do if their positions were reversed and he had an employee withHagans' absentee record. Hagans replied, Alper testified, that he "would getrid of him." Hagans admitted the meeting and Alper's question but deniedsaying that he would fire the employee. According to Hagans, he answered,to the determination of Respondent's motive indischarging Hagans.3. Respondent originally sought to ground thetermination upon economic reasons, i.e.. that the workwas "slowing up," but at the hearing shiftecd its reasonfor the discharge. According to Hagans, Arnold Alperstarted "telling a lot of people that the work wasslowing up and that he was going to have to get rid ofa few guys to cut down the work force. So, all weekhe had been saying that on Friday he was going tolay me off." Arnold Alper testified that he dischargedHagans because of his poor attendance record andnot because of a work slowdown. The AdministrativeLaw Judge credited Hagans' testimony and on thatbasis found that Respondent had shifted its reasonsfor the discharge. However, even were we to acceptthis credibility resolution-an issue which we neednot reach-in the circumstances here where obviousand impelling lawful reasons existed justifyingHagans' discharge at the time he was dismissed, wefind that his uncorroborated testimony that Alperoffered shifting reasons for the discharge does notalone amount to substantial evidence that illegalmotivation played a part in his separationsTrue, when an employer with union animusdischarges a leading union proponent, there is, as thedissent suggests, a strong suspicion that the dischargewas motivated by the employer's antipathy to theemployee's union organizational efforts. Neverthe-less, an employee's union activity does not insulatehim from discharge for engaging in conduct forwhich he would have been terminated even if he hadnot been a union proponent. In Klate Holt Company,161 NLRB 1606, 1612 (1966), the Board said:The mere fact that an employer may desire toterminate an employee because he engages inunwelcome concerted activities does not, of itself,establish the unlawfulness of a subsequent dis-charge. If an employee provides an employer witha sufficient cause for his dismissal by engaging inconduct for which he would have been terminatedin any event, and the employer discharges him forthat reason, the circumstances that the employerwelcomed the opportunity to discharge does notmake it discriminatory and therefore unlawful.Here, there can be no question but that Hagans'attendance record was poor and getting worse, thatdespite Respondent's complaints and warnings therewas no improvement, that his termination followedimmediately an unexcused 3 days' absence during"I didn't know." The Administrative Law Judge did not discuss thisevidence or resolve the testimonial conflict.s N.L.R.B. v. Ogle Protection Service, Inc., 375 F.2d 497, 506 (C.A. 6,1967).450 ALPERS' JOBBING COMPANYthe first part of which he did not even bother tonotify Respondent that he would not be in to work,and that Respondent was "mad" about Hagans'unexplained absence, as Hagans himself testified.Consequently, Respondent not only had a just causebut also what would usually be considered a movingcause for discharging Hagans. That being so, thesuspicion based on Respondent's animosity is insuffi-cient to support a finding that the discharge was,despite its probable lawful basis, nonetheless causedin whole or part by Hagans' union activities.6As we have rejected the bases upon which theAdministrative Law Judge inferred that Respondentdischarged Hagans partly for his union activity, wealso reject his conclusion that the discharge wasdiscriminatory. Accordingly, we shall dismiss thecomplaint insofar as it alleges that Respondentdischarged Hagans in violation of Section 8(a)(3) and(1) of the Act.AMENDED CONCLUSIONS OF LAWDelete the Administrative Law Judge's Conclusionof Law 3 and renumber the subsequent conclusionsaccordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Alpers' Jobbing Company, Inc., St. Louis,Missouri, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:I. Delete paragraph l(a) and reletter the subse-quent paragraphs accordingly.2. Delete paragraphs 2(a) and (b) and reletter thesubsequent paragraphs accordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, dissenting in part:I am puzzled by the majority's reversal of theAdministrative Law Judge's finding that Hagans'discharge was motivated in part by Respondent'sdesire to discourage union activity and not solely byhis absentee record. There is no doubt that Haganswas absent from work several times a month duringhis 17-month employment with Respondent. It is alsoclear that Respondent was aware of his medicalF In Member Walther's view, since Respondent established good causefor the discharge, the burden shifted to the General Counsel to prove thatthe alleged legitimate reason for the discharge was a pretext and that "butfor" Respondent's union animus Hagans would not have been discharged.problem prior to the commencement of his employ-ment and tolerated his absences. The majority states,however, that during the period prior to his dischargehis absenteeism increased. They particularly notethat during September 1975, the month immediatelyprior to his discharge, he was absent 61 hours.However, Respondent's vice president, Arnold Al-per, testified that at the time Hagans was dischargedhis absentee records included the period onlythrough June 27, 1975.Hagans testified that Alper told some of theemployees (including Hagans) that work was slowingup and the work force would be cut. At the hearing,Alper denied that Hagans was discharged for lack ofwork, but did not deny that he informed employeesthat work was slowing up. The majority purportedlyattaches no significance to the Administrative LawJudge's credibility resolutions which led to hisconclusion that Respondent shifted its position as tothe reason for Hagans' discharge. However, themajority proceeds to attack the essential credibilityfindings it has ignored, by stating that Hagans'testimony was uncorroborated. This feat of legerde-main does not withstand scrutiny. The failure toconsider the material credited evidence, while plainlyconvenient, is otherwise inexplicable.The foregoing affirmative errors in the majority'srationale are only minor compared to the glaringomissions. The intensity of Respondent's unionanimus has been set forth by the Administrative LawJudge and his findings adopted by the majority, andI join them. The majority finds that Respondentviolated the Act no less than 10 times by various actsof interference, restraint, and coercion. As correctlystated by the Administrative Law Judge, the pointwas singularly brought home to Hagans. Thus, themajority finds that Respondent was aware ofHagans' prounion sympathies and violated the Actby repeatedly suggesting to him that he take a layoffand draw unemployment until he found a better job.The majority also finds that Respondent's president,Irvin Alper, told an employee that Hagans andanother employee would be "one of the first ones togo because they were supposed to be instigators ofthe union," and that the Union would not be of anyassistance to the employees because "there are waysto fire a man and get around the Union." Themajority, inexplicably, makes no reference to theabove unfair labor practices.The most pronounced error in the majority'srationale is their attempt to completely ignore anincident which clearly demonstrates that Hagans'See Member Walther's dissent in East Bay Newspapers, Inc., d/b/a ContraTimes, 228 NLRB 692 (1977). In Member Walther's judgment, the GeneralCounsel has not met this burden.451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge was motivated by antiunion considera-tions. According to Hagans' credited testimony,shortly after the election, Irvin Alper asked him "whyI was going to try and bring a bunch of gangstersdown to run his business." Hagans responded thatthe employees would benefit from having a union.Alper then "called me a troublemaker and said hewould get even with me." It is difficult to conceive ofa more significant and incriminating statement.Finally, at the hearing, Respondent introducedanother basis for discharging Hagans. The Alperbrothers testified that they intended to dischargeHagans in the spring of 1975, but refrained fromdoing so on the advice of counsel, until October1975, when they decided it was "permissible toterminate Hagans." It is apparent that Respondentsought merely to obfuscate the basis for Hagans'discharge by waiting for 6 months after the represen-tation election.Even were I to agree with my colleagues thatHagans' attendance record was poor and justified hisdischarge, I would nevertheless find that Respondentviolated the Act. It is true that an employee's unionactivity does not insulate him from discharge forengaging in conduct for which he would have beenterminated even if he had not been a unionproponent. However, that is not dispositive of theissue, for it is well established that the mere existenceof valid grounds for such action is not a defenseunless the action was predicated solely on thosegrounds.7In order to find that Hagans' absenteerecord was the sole cause of his discharge, one wouldhave to disregard the overwhelming credited andunrefuted testimony set forth above. I cannot joinmy colleagues in doing so.In view of all of the foregoing, I conclude, as didthe Administrative Law Judge, that the terminationof Hagans on October 17, 1975, was motivated, atleast in part, by a desire to discourage union activityand thus violated Section 8(a)(3) of the Act.7 Signal Delivery Service, Inc., 226 NLRB 843 (1976).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees by suggestingthat employees who support Teamsters LocalUnion No. 688 take a voluntary layoff to seekother employment.WE WILL NOT coercively interrogate employeesconcerning their union activities, or how theyvoted in an NLRB-conducted election.WE WILL NOT impliedly promise employeesbenefits in order to persuade them to abandon orcease supporting the above-named Union.WE WILL NOT threaten employees that we couldunduly prolong and delay collective bargainingby engaging in prolonged court proceedings.WE WILL NOT threaten employees that we willshut down our facilities in order to avoidbargaining with the above-named Union.WE WILL NOT create an impression of surveil-lance of employees' union activities by: (I)informing employees that we know how theyvoted in an NLRB election, or (2) advisingemployees that we are aware of their unionactivities by listening on the intercom system.WE WILL NOT advise employees that we canmanufacture or arrange a pretext to hide the realreason for discriminating against an employeewho favors the Union.WE WILL NOT threaten employees with dis-charge for engaging in union activities.WE WILL NOT threaten employees that otheremployees would be discharged for engaging inunion activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed them under Section 7 of theNational Labor Relations Act, as amended.ALPERS' JOBBINGCOMPANY, INC.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This proceed-ing, heard before me at St. Louis, Missouri, on March 9-11,1976, with all parties present and represented by counsel,involves a complaint issued' pursuant to Section 10(c) ofthe National Labor Relations Act, as amended (herein theAct), alleging that Alpers' Jobbing Company, Inc. (hereinthe Company or Respondent), interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed under Section 7 of the Act, by engaging incertain conduct described more fully herein, including thedischarge of two employees in order to discouragemembership in and activities on behalf of Teamsters LocalUnion No. 688 (herein the Union), in violation of Section8(aX3) of the Act. By its duly filed answer, Respondentadmitted the facts constituting thejurisdictional allegationsof the complaint, as well as the agency status of its twoJanuary 20, 1976, based upon an original charge filed on December 2,1975.452 ALPERS' JOBBING COMPANYprimary officers, but denied the commission of any unfairlabor practices.Within the time allowed following the close of thehearing written briefs have been received from counsel forRespondent and from counsel for the General Counsel,which have been duly considered. Upon the pleadings,stipulations and arguments of counsel, the evidence,including my observation of the demeanor of the witness-es,2and the entire record in the case, I make the following:FINDINGS AND CONCLUSIONSI. THE ALLEGED UNFAIR LABOR PRACTICES3A. BackgroundAt all times material, Respondent has been engaged, inthe city of St. Louis, in the wholesaling of shoes, rubbergoods, and related products. In the course of its businessoperations, it maintains two principal warehouse facilities:one located on Martin Luther King Drive in St. Louis, andthe other located on Hadley Street in that city.4Respondent, although established as a corporation, issolely owned, controlled, and operated by two brothers,Irvin and Arnold Alper. The record shows that the Alperbrothers divided their responsibility of supervising theaforesaid warehouses by Arnold being primarily responsi-ble for the operation of the Hadley Warehouse, and Irvingbeing in charge of the warehouse on Martin Luther KingDrive.At all times material, the employee complement ofRespondent at both warehouses was approximately 15employees, most of whom worked as stock clerks. It shouldbe noted, for a more complete understanding of the issuespresented, that most of the employees are black andoccupy the lower rungs of the economic and literacyladders. At least prior to the union election in April 1975(of which more anon ), the operations of Respondent couldbe characterized as being quite loose and paternalistic.That is to say, for example, that although there wereregular, scheduled hours of work for the employees, thesewere not rigidly adhered to; there was no timeclock to bepunched nor regularly scheduled periods for coffeebreaks.Also, the Alper brothers regularly loaned the employeessmall amounts of money for personal needs, which loanswere collected from the weekly paychecks. In other words,the Alper brothers assumed a sort of noblesse oblige attitudetowards the employees and their families for their well-being, above and beyond the normal employer-employeerelationship which exists in most modern business enter-2 In resolving credibility issues, I have in certain instances credited someand discredited other testimony of the same witness. See, e.g.. N.LR.B. v.LUniersal Camera Corporation, 179 F. 2d 749. 754 (C.A. 2. 1950); Southeast-ern Motor Truet Lines, 113 NLRB 1122 (1955). The testimony of allwitnesses has been considered, which includes their demeanor whiletestifying. The absence of a statement of resolution of a conflict in specifictestimony, or of an analysis of such testimony, does not mean that suchresolution or analysis was not made. See, e.g.. Bishop and Malco, Inc.., d'/baWa/Aer's. 159 NLRB 1159, 1161 (1966).: There is no issue as to the Board's jurisdiction, or of the status of theUnion as a labor organization. As previously noted. the complaint allegessufficient facts, which are admitted by answer, upon which I may, and dohereby. find that Respondent is an employer engaged in commerce withinthe meaning of Sec. 2(6) and (7) of the Act. The complaint alleges, theprises. Prior to the spring of 1975,5no labor organizationhad represented the employees for purposes of collectivebargaining during the entire period of the corporation'sexistence.The record shows that, during the month of February,the Union carried on an organizational campaign amongthe employees which resulted in a petition being filed bythe Union for an election, such election being held by theNLRB on April 4 (Case 14-RC-7875). The Union receiveda majority of the valid votes case in such election, but theemployer (Respondent herein) filed objections to theelection, which objections were eventually overruled andthe Union was certified on August 4. However, bargaininghas not resulted, since Respondent chose to test thecertification by refusing to bargain upon the Union'srequest. The Board's decision requiring Respondent tobargain upon request (222 NLRB 817) is presently pendingbefore the United States Court of Appeals for the EighthCircuit upon Respondent's petition for review of theBoard's decision.B. The IssuesThe issues presented for decision in this proceedingrelate to certain acts and conduct assertedly engaged in bythe Alper brothers which allegedly interfered with, re-strained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, and the discharge oftwo employees (Melvin Hagans and Charles Norman) inOctober, allegedly because of their union activities. Someof the evidence offered by the General Counsel related toasserted conduct by the Alper brothers around the time ofthe election in April. This evidence was allowed in therecord only as "background" since it occurred beyond the10(b) period; I therefore make no findings of violationbased upon such asserted conduct, but only consider it asgiving insight to conduct which assertedly occurred withinthe 10(b) period.C. The Events Shortly Before and After the NLRBElection on April 4It is apparent from the record that the Alper brotherswere disheartened and dismayed when they learned, inMarch, that some of their employees had voluntarilydesignated the Union to represent them for purposes ofcollective bargaining.6They became all the more disap-pointed when, immediately following the election, the tallyof ballots indicated that the Union had apparently won.7Thus, shortly after the election, Irvin Alper asked employeeanswer admits, and I find that at all times material the Union is a labororganization within the meaning of Sec. 2(5) of the Act.4 There is apparently a third warehouse owned by Respondent, but thereare no employees regularly stationed at that location and it is not germaneto the issues presented in this proceeding.5 All dates hereinafter refer to the calendar year 1975, unless otherwiseindicated.6 Respondent first became aware of this fact when the Teamstersrepresentative, Amos Green. called upon the Company and advised them ofit.? The original tally showed six votes for the Union. three against. onevoid, and three challenged ballots. Following an investigation. the RegionalDirector issued his report on challenged ballots and recommendations.recommending that the challenges be overruled and the ballots be opened(Continued)453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael Williams how the latter had voted in the election.Williams pleaded ignorant, stating that he did not knowhow he voted. Then Alper asked Williams did the latterowe him any money and if so when he intended to pay it.Williams did owe some money, and agreed to repay it at arate of $20 per week. Alper said that there would be nomore borrowing of money: "You do me dirty, I do youdirty." 8After the election, Arnold Alper advised employeeMelvin Hagans that the employees were "stupid" for tryingto get a union, and that had the employees applied to him,he probably would have given them all a raise.9Several days after the election, Irvin Alper told employeeHarvey Simms that the latter had doublecrossed him(Simms did not appear to vote at the election). Alper statedthat he was looking for Simms to vote for the Company.Alper wondered out loud why the employees wanted theUnion anyway since it would not do them any good, and"since most of them were going to be gone anyway." Alperfurther characterized the union representatives as a "bunchof crooks." 10Shortly after the election, Irvin Alper asked employeeNathaniel Saddler how the latter had voted in the election.When Saddler replied that he did not know how he voted,Irvin Alper became rather incensed, stating that Saddler"knew damn well how he had voted," and he (Alper)"knew damn well how all of [the employees] voted." IrvinAlper also requested that Saddler repay the money that thelatter owed Alper."Based upon the foregoing, I conclude that at all timesmaterial Respondent had a deep-seated animus toward itsemployees being represented for purposes of collectivebargaining by the Union.D. Alleged Interference, Restraint, and Coercion1. The complaint alleges that "beginning in August1975 ... Arnold Alper harassed an employee .. .becauseof his activities on behalf of the Union by closelysupervising the employee, continually criticizing the em-ployee's work and repeatedly suggesting that the employeetake a voluntary layoff to seek other employment." Therecord discloses that the employee involved with respect tothis allegation is Melvin Hagans.12Hagans, who was one ofthe leaders in the union campaign, testified that "after theelection" Arnold Alper, who was his supervisor at theHadley Street warehouse, commenced harassing him byand counted. No exceptions to the Regional Director's report having beenfiled, the Board on May 5, adopted the Regional Director's recommenda-tion, overruled the challenges, directed that the ballots be opened andcounted, and that a revised tally be served on the parties. The revised tally,issued May 16, showed seven votes cast for the Union, five against, and onevoid ballot. (See 222 NLRB 817.)The foregoing findings are based upon the credited testimony ofWilliams, who impressed me as an honest and candid witness.9 The foregoing finding is based upon the credited testimony of Hagans,who generally impressed me as a truthful witness with the exception of thearea of the number of absences which had accrued on his record during theterm of his employment with Respondent (as appears more fully, infra ).Arnold Alper was not present in St. Louis during the latter part ofFebruary and first part of March, having attended a trade conference in LasVegas. Nevada, during that time. He learned about the union activities ofhis employees upon his return to St. Louis.i' Credited testimony of Simms.requiring him to perform certain work and then, afterHagans had completed it, countermanding the directionsto require Hagans to do the same work in a differentmanner. Hagans also claimed that after he had performedcertain work at Alper's direction (such as placing someboxes in the warehouse under a leak in the roof and havingit rain on them) Alper would call him a "dummy" or"knucklehead" for placing the cases there.The record reflects that Respondent installed a timeclockin the warehouse in July or August. Hagans testified that,after the timeclock was installed, Arnold Alper wouldclosely scrutinize his timecard and would criticize him forbeing late and would make a deduction for the few minuteswhich he may have missed from work. Also, according toHagans' testimony, commencing in August, Arnold Alperstarted asking Hagans to take a voluntary layoff and drawunemployment until he was able to find a better job.Hagans declined this invitation since "times were toohard."Arnold Alper denied that he singled out Melvin Hagansfor criticism at or about this time. He testified that Haganshad not done anything "real bad" for which he (Alper) hadoccasion to criticize him. Alper acknowledged that, duringthat period of time, the Company had received manycomplaints from customers because of shortages and thathe (Alper) commenced watching all the employees' workmore closely in order to correct this situation.After a careful consideration of all the record evidencebearing upon this allegation, I conclude that the GeneralCounsel has failed to sustain such allegation (except for thevoluntary layoff aspect) by a preponderance of theevidence. In the first place, although the record is notentirely clear, it appears from Hagans' testimony that mostof the alleged "harassment" (except for the timeclock andvoluntary layoff incidents) occurred within the monthshortly after the election, and therefore outside the 10(b)period. Such being the case, I, of course, can make nofinding of violation on these incidents. Moreover, I believethere is insufficient evidence to show that Arnold Alperwas singling out Hagans for criticism of either his work ormore strict adherence to scheduled worktime. Thus, I willrecommend that this allegation of the compaint bedismissed except with respect to the evidence that,commencing in August, Arnold Alper repeatedly suggestedto Hagans that the latter take a voluntary layoff to seekother employment. Arnold Alper did not deny thisassertion, and I credit Hagans' testimony with respectl" The foregoing findings are based upon the testimony of Saddler, whichI credit in these respects since it appears consistent with the conduct of theAlper brothers described by other employees at or about this time.Nathaniel Saddler was not generally impressive as a witness and I have notcredited all of his testimony where it is otherwise controverted or does notappear consistent with that of other witnesses.Respondent contends that it is highly implausible that the Alper brotherswould inquire of employees how the latter voted when they concede thatthey were generally aware after the election how the employees voted basedupon the fact that some employees had advised the brothers prior to theelection that they would vote "no" in the election. However, I find nothingnecessarily inconsistent by these findings since the Alper brothers may verywell have wished to confirm their suppositions by inquiring of the employeesin the manner stated.12 As above noted, Hagans is one of the alleged discriminatees in thiscase, and was terminated by Respondent in October. This issue will be dealtwith more fully, infra.454 ALPERS' JOBBING COMPANYthereto. Nor did Respondent claim that there was a workshortage during this period which would explain Alper'srequest of Hagans. Indeed, Respondent contendedthroughout the proceeding that Hagans was a good workerwhen he was present. Under all circumstances, I find thatRespondent was, at all times since the election, aware ofHagans' prounion sympathies, and would have beenpleased and relieved had Hagans voluntarily left theemployment of Respondent.13 Accordingly, I find thatRespondent violated Section 8(a)(1) of the Act by repeat-edly suggesting to an employee that he take a layoff anddraw unemployment until he found a betterjob.2. The complaint alleges that "sometime in August1975 ...Arnold Alper impliedly promised an employee...benefits in an attempt to undermine support for theUnion."14In support of this allegation, employee CharlesNorman testified that, during the time period mentioned,he had a conversation with Arnold Alper; that the latterstated that he was upset about what the fellows had doneand that if they waited a little longer he had intended togive them a raise when he returned from his trip (to LasVegas). Arnold Alper denied that he had ever "saidanything like that," but admitted that when he was in LasVegas he was "thinking about giving everybody a raise[and] when I came back and (sic) I may have mentionedthat fact .. ."I find and conclude that the conversation took placesubstantially as Charles Norman testified and, in agree-ment with the General Counsel, find that the reasonableimport of such statement by Alper was that if theemployees would abandon their support of the Union theycould, in confidence, look to the employer for an increasein wages. Such implied promise of benefits in return foremployees' foregoing of Section 7 rights clearly violatesSection 8(a)(1) of the Act.153. The complaint alleges that "sometime in August1975 ... Arnold Alper stated to an employee. ..that he[Alper] knew how all of the employees had voted in theunion election due to the fact that the Respondent haddeliberately made election arrangements calculated toyield this information." In support of this allegation,employee Nathaniel Saddler testified that Arnold Alpertold him in August that he knew how everyone voted in theelection because the election had been held in two differentbuildings. Arnold Alper generally denied having such aconversation with Saddler, and particularly averred that hehad "nothing to do with arranging the election."As previously indicated, I was not particularly impressedwith the demeanor of Saddler as a witness; on the otherhand, both Alper brothers acknowledged rather freely intheir testimony that, by the close of the election, they hadascertained (to their own satisfaction) the identity of theemployees who had voted for and those who had voted": Arnold Alper acknowledged in his testimony that he was softheartedtowards the employees and did not wish to harm them in any way. whichincluded a disinclination to forcefully terminate them. He characterizedsuch an attitude as being "chicken.",4 The foregoing is denominated in the complaint as par. 5(C): counselfor the General Counsel in his brief asserted that par. 5(B) of the complaintwas withdrawn at the hearing.i' See, e.q.. ,L.R.B. v. Exchange Parts Companr, 375 U.S. 405 (1964).'6 321 F.2d 100, 104a fn. 7 (C.A. 5, 1963).against the Union. Their conclusion, however, was basednot upon the fact that the election was held in two differentbuildings but, rather, upon the fact that approximately sixemployees had told them prior to the election that suchemployees intended to vote against the Union. I amconvinced that in discussions with the employees on thissubject matter subsequent to the election, both Alperbrothers made this conclusion known.The question remains whether or not the imparting ofsuch a supposition to the employee constitutes an "impres-sion of surveillance of union activities" in violation ofSection 8(aXI) of the Act. I find that it does. The UnitedStates Court of Appeals for the Fifth Circuit in HendricksManufacturing Company, Inc. v. N.LR.B. 16 stated that "thelaw reasons that when the employer either engages insurveillance or takes steps leading his employees to think itis going on, they are under the threat of economic coercion,retaliation, etc." I find and conclude that telling itsemployees that it knew how everyone voted in the election,in the context of the union animus previously found tohave existed in the warehouses at this time, created theimpression of surveillance within the test enunciated by thecourt. I therefore find that a violation of Section 8(a)(1) ofthe Act has been sustained in this regard.4. The complaint alleges that "sometime in August1975 ... Arnold Alper made a statement to an employee...to the effect that the Respondent would tie up theUnion's certification in the court until the employees couldbe replaced."In the conversation between Arnold Alper and employeeNathaniel Saddler above referred to (wherein Arnold toldSaddler that he knew how everyone voted in the election),Saddler testified that Arnold Alper told him that "thisthing might drag in court for 2 or 3 years. About that timeeverybody would be gone and they might decide to closethe plant down. He was tired of all this aggravation."Arnold Alper denied having any conversation with Saddlerabout this time concerning the case "dragging out throughthe courts," or that he told Saddler that the plant wouldclose and by that time everybody would be gone. However,Irvin Alper admitted in his testimony that on at least oneoccasion he told employee Harvey Simms that "if this thinggoes into court it will take a long time, it took Quick Shop 3years." 17Under all circumstances, I find that it is highly probablethat Arnold Alper made substantially similar statements toSaddler that Irvin Alper admitted making to anotheremployee. Accordingly, I conclude and find that suchcomments, made in the context of other unlawful acts andconduct, constitute a violation of Section 8(aX)() of theAct.'s5. The complaint alleges that, sometime in August,Irvin Alper told an employee that the union representatives1 I take judicial notice of an NLRB proceeding in Quick Shop Markets,Inc., et al., 168 NLRB 180 (1967). which involved a chain of retail foodoutlets in and around the St. Louis area. This case was heard by me inDecember 1966; the Board's decision was issued on November 9, 1967. andthe decision of the United States Court of Appeals for the Seventh Circuit(affirming the decision of the Board). issued on October 9. 1969. 1 also notetwo subsequent cases involving the same Company: 200 NLRB 830 (1972),and 204 NLRB 1150(1973).is See. e.g., Owens-Corning Fiberglass Corporation, 185 NLRB 75 (1970).455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere dishonest. Employee Kenneth Allen testified that oneday in September he came in late to work, and that IrvinAlper told him that if he could not get there on time hewould have to find another job. Alper also told him on thisoccasion "to see if the union people could help [him] withthat and that all they were going to do was take [his]money. They ain't nothing but a bunch of crooks." IrvinAlper recalled the incident but denied stating that theunion was nothing but "a bunch of crooks."Counsel for the General Counsel, urging that I creditAllen's testimony, notes that Arnold Alper testified that itwas "all over the news" about Teamsters officials beingconvicted of crimes, and that this subject was discussed inthe plant. However, I deem it unnecessary to resolve thisparticular credibility issue since, assuming the testimony ofAllen, on this occasion, to be true and correct, I find thereis insubstantial evidence to establish a violation of Section8(a)(1). Thus the statement attributed to Irvin Alper wasnot made in a context of other unlawful threats or coercivestatements and, in my view, in these circumstances,constitutes merely the expressing of an opinion by theemployer respecting the character of some of the officialsof the Charging Union (or of its sister local) which isprotected by the provisions of Section 8(c) of the Act.19Inthe case relied upon by counsel for the General Counsel inhis brief20the Board specifically declined to pass upon thelegality of the employer's conduct in "denigrating" theUnion. Under all circumstances, I will therefore recom-mend that this allegation of the complaint be dismissed.6. The complaint alleges that "sometime in September...Irvin Alper told an employee ...that the Unioncould not protect the employees." The foregoing allegationrefers to the evidence in the preceding paragraph in whichIrvin Alper reportedly told employee Kenneth Allen whenthe latter came in late one morning, that the "Unioncannot help you in those kind of cases." 21Contrary to the argument of counsel for the GeneralCounsel, I cannot agree that, in the context in which thestatement was here made, it was indicative that the Unionwas "impotent in protecting employees from dischargeand, consequently, union representation is futile." IrvinAlper testified that he had received a copy of a proposedunion contract in which it was clearly spelled out that anemployer could permissibly discipline employees for notconducting themselves properly at work, i.e., by coming inlate or not showing up for work. Alper testified that he toldKenneth Allen that the "union expects a man to give you aday's work for a day's pay." Clearly the import of Alper'sstatement was merely to point out to an employee that thelatter should not expect his collective-bargaining represen-tative to protect him when he has engaged in wrongfulconduct. This is certainly to be contrasted with, anddistinguished from, a situation where the employer hasthreatened that a union would be impotent to protect theemployee where the latter is deserving of such protection. Ishall therefore recommend that this allegation of thecomplaint be dismissed.19 "The expressing of any views, argument, or opinion, or the dissemina-tion thereof, whether in written, printed, graphic or visual form, shall notconstitute or be evidence of an unfair labor practice under any of theprovisions of this Act, if such expression contains no threat of reprisal orforce or promise of benefit."7. The complaint alleges that "sometime in September...Irvin Alper told an employee. ..that he would shutdown the plant if he had to in order to get away from theUnion."This allegation also stems from the aforesaid conversa-tion between Irvin Alper and Kenneth Allen in September.Following a leading question by counsel for the GeneralCounsel, Allen was asked did Irvin Alper mention anythingabout his intentions concerning the business. Allen testifiedthat Alper stated that "he would rather close the businessdown and let everybody go home." Alper testified that"even before this union business," he had generallythreatened employees on occasion that if they did not"behave themselves" he would have to close the businessand "all go looking for a job." Alper further testified that,following the advent of the Union, he had receivedinstructions from his attorney that, generally, he was not tothreaten or coerce his employees because of their unionactivities and therefore he "never mentioned anythingabout the Union ...in discussion with people and Istayed away from it all the time."This credibility resolution has been an exceedinglydifficult one in view of the General Counsel's leadingquestion. On the other hand, Irvin Alper's testimony wasnot consistent in that he concededly discussed the Unionwith several of his employees, advised them that he knewhow they had voted in the election, and made otherantiunion statements hereinabove referred to. Allen im-pressed me as a candid and truthful witness, and Itherefore credit his testimony on this occasion. I concludeand find that the threat uttered by Irvin Alper on thisoccasion constituted a violation of Section 8(a)(1) of theAct.8. The complaint alleges that "sometime in September...Irvin Alper interrogated an employee. ..concerninghow that employee and other employees had voted in theelection which the National Labor Relations Boardconducted." In the following paragraph, the complaintalleges that, in the same conversation, Alper told anemployee that he "knew how that employee and otheremployees voted in the election which the National LaborRelations Board had conducted."The foregoing allegations arose from a conversationbetween Irvin Alper and employee Kenneth Allen in theMartin Luther King warehouse. According to Allen'stestimony, the conversation initially involved employeeNathaniel Saddler and the latter's propensity to lie; thatAlper stated "he didn't know why Nathaniel would want tolie to him (Alper) about how he (Saddler) had voted. If hehad voted 'no,' then he should have said so, but he just said-he told him a lie, that he had voted 'yes.' " Allenresponded that he did not know how Nathaniel voted buthe (Allen) had voted "yes." Allen went on to state thatAlper commented on this occasion that "he knew howeveryone had voted in the election."Irvin Alper testified that the conversation arose in a littledifferent manner but that he did state the following with20 Kellwood Corrmny, Ottenheimer Division, 178 N LRB 20 (1969).21 1 agree with counsel for the General Counsel that it would beconsistent with Irvin Alper's testimony that the word 'can" be corrected toread "cannot" at p. 460, I. 10 of the transcript.456 ALPERS' JOBBING COMPANYrespect to his knowledge of how the employees had votedin the election:Q. Do you recall anything further in that conversa-tion?A. Yes, I told him, I said, "Kenny, six people votedfor the union, we had 15 people working at that time,that means nine people were against it." I said, "If ninepeople are against it I am going to do what I can tosatisfy these nine people." I said, "If we have to take itto court we will take it to court," or words to that effect,I don't know if I used the same words but that was theessence of my conversation with him.Q. Do you recall anything further in that conversa-tion?A. He told me that he voted for the union. I said,"You have your right to vote anyway you want, I didn'task you, if you wanted to vote, yes, that is up to you." Ididn't ask but he told me, himself, that time, I doremember.Q. Do you recall whether you said anything in thatconversation, or any other conversation with Kenny,about that time, to the effect that you knew howeveryone voted in the election?A. I don't know about that time, but it wasn't hardto figure out. There were 12 people that voted that day.JUDGE COHN: You testified a few minutes ago, youtold Kenny that you knew six people voted for theunion. You just testified to that, that is what my notesindicate?THE WITNESS: Yes, well, I told them that, but he hasasked me if I told him, if I knew how well, it would bethe same thing, I did know how they voted at that timebecause six had voted-JUDGE COHN (interrupting): Is that what you toldKenneth Allen?THE WITNESS: Yes.Contrary to the contention of counsel for the GeneralCounsel in his brief, I do not concur that, in the context ofthe foregoing conversation, "it was reasonable for KennethAllen to believe that he was expected to reveal how hevoted," or "it is reasonable to conclude that Irvin Alpersought out Allen to resolve whether Saddler voted yes orno." However, based upon Alper's admitted statements toAllen that since only 6 out of 15 employees voted for theUnion (meaning 9 people were against it), Alper intendedto "satisfy these nine people ...if we have to take it tocourt." It will be recalled that this statement was madeafter the Regional Director had issued his revised tally ofballots showing seven votes were cast for the Union, fiveagainst, and one void ballot. Such a statement by Alperreveals a patent disregard of the Regional Director'sfindings (to which no exceptions were filed), and a clearthreat to prolong the proceeding for the purpose ofdelaying collective bargaining. For the reasons expressed2 1 am aware that this finding does not comport with the theory of thetwo allegations discussed. However, it was fully litigated without objectionfrom Respondent, and thereafter properly forms the basis for a finding ofabove in paragraph 4, I conclude and find that such athreat constituted an additional violation of Section 8(aX)(1)of the Act.229. The complaint alleges that "sometime in October1975 ... Arnold Alper told an employee that he intendedto find a reason to discharge the employee."Employee Nathaniel Saddler testified that at the close ofthe workday on October 24 (immediately after ArnoldAlper had discharged Charles Norman, as discussed morefully, infra ), Saddler chauffeured Arnold Alper from oneof Respondent's facilities to another. At the commence-ment of the trip, Alper told Saddler that he was "tired ofCharles Norman being drunk and ... that was one ofthem he got rid of. He said, 'I am seeking out after younext.' " Arnold Alper was unable to recall whether he rodeover to the Martin Luther King address with Nick Saddlerthat particular Friday -that he rode over with him onceor twice when Alper did not have transportation. In anyevent, Alper denied the remarks attributed to him bySaddler.Here again, the credibility resolution has been anextremely difficult one. Although, as previously pointedout, Saddler was not a particularly impressive witness onthe stand, his testimony on this particular conversation wasdirect and withstood vigorous cross-examination. I alsonote that this statement was one which, unlike some of hisother testimony, was not at variance with his prehearingaffidavit. In addition, I have taken into account the factthat the statement attributed to Alper took place almostimmediately after the discharge of Norman, and thereforethere is a strong probability that the incident was onArnold's mind and that he mentioned it, contrary to hisdenial. Under all circumstances, I credit Saddler, and findthat the statement made by Alper on this occasionconstituted a threat of retribution for engaging in unionactivities, in violation of Section 8(a)(1) of the Act.10. The complaint alleges that, in December 1975, IrvinAlper threatened an employee that employees would bedischarged because of their activities on behalf of theUnion, and that Respondent had installed listening devicesat the Hadley Street facility through which Respondent'ssupervisors could constantly monitor the employees' unionactivities.The evidence cited in support of these allegations iscontained in a conversation between Irvin Alper andHarvey Simms. Simms testified that, commencing after theelection and continuing during the summer and fall of1975, he had many conversations with Irvin Alper in whichthe latter advised the following: (I) That Saddler was"always talking about the Union," and that he and MelvinHagans were going to be one of the first ones to go becausethey were supposed to be the instigators of the Union; (2)that the Union would not be of any assistance to theemployees because "there are ways to fire a man and getaround the Union"; and (3) speaking of the intercom at theHadley Street facility, Irvin Alper advised that he couldhear "everything on that box ... and he knew everythingthat went on."violation. Amenrican Boiler Manufacturers Association v. N.LR.B., 366 F.2d823. 825 (C.A. 8. 1966); see also N.LR.B. v. J. C Penney Company, 384 F.2d479 (C.A. 10, 1967).457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIrvin Alper admitted having many conversations withHarvey Simms -that "he is a guy thlt does a lot oftalking, I just let him do the talking, he tells youeverything." However, Alper denied the statements attrib-uted to him by Simms with reference to Melvin Haganssince Alper claimed that he did not know "Mel Hagansfrom the man in the moon," and therefore was unawarethat Melvin Hagans was organizing. I cannot credit thisdenial because the Alper brothers admitted, as discussedmore fully, infra, that during the period surrounding theelection they had been discussing the possibility ofterminating Hagans but had declined to do so at that timeupon advice of their counsel. It is to be recalled that theAlper brothers conceded that they were aware of the unionproclivities of their employees, so they must have knownthat Hagans was an adherent of the Union even if the proofdoes not show directly that they were aware that he wasone of the leaders. Accordingly, I cannot credit IrvinAlpers' statement that he "did not know Mel Hagans fromthe man in the moon."23Based upon the foregoing, I find that Respondentviolated Section 8(a)(l) of the Act by: (1) threatening anemployee that other employees would be discharged fortheir activities on behalf of the Union; (2) advising anemployee that Respondent could discriminate againstemployees in retaliation for their union activities, withimpunity; and (3) in the context of an antiunion conversa-tion, advising an employee that Respondent could over-hear their conversations in the warehouse through themedium of an intercommunication system.E. The Alleged Discriminatory Dischargesi. The termination of Melvin HagansHagans' employment with Respondent as a stock clerk inthe warehouse commenced in May 1974. He was terminat-ed on October 17, 1975, assertedly for excessive absentee-ism. The issue on this aspect of the case is whether thisreason, as proffered by Respondent at the hearing, was the"real reason"24for the termination or merely a pretext tobecloud Respondent's real motivation.It should be noted at the outset that Hagans had beenconfined in a tuberculosis hospital shortly prior to thecommencement of his employment with Respondent, andRespondent was aware of this previous history at the timeof hiring. Hagans advised Respondent that it would benecessary for him to be absent from work several times amonth for the purpose of returning to the clinic forcheckups. However, Respondent contends that Haganswas absent from work more often than was anticipated forthis purpose, and that such absenteeism became soexcessive by the time of the election in April 1975 that, aspreviously mentioned, the Alper brothers had had somediscussions with their attorney about the desirability ofterminating Hagans at that time, for that reason. However,21 In addition to other factors previously mentioned bearing uponcredibility, I note that Simms was still an employee of Respondent at thetime of the hearing, but nevertheless testified adversely to Respondentnotwithstanding that fact. The Board has noted this factor as one whichtends to support his credibility as a witness. See Georgia Rug Mill, 131NLRB 1304, 1305, fn. 2 (1961), enforced as modified 368 F.2d 89 (C.A. 5,1962); Astrosystems, Inc., 203 NLRB 46 (1973); Federal Envelope Cornpany,147 NLRB 1030. 1036 (1964).Hagans testified that he was never disciplined or laid offfor failing to come to work prior to the time of the election,and Respondent proffered no record to vary or contradictthis testimony. The record shows that it was not untilapproximately the first of July 1975 that Arnold Alperconfronted Hagans with a list of the hours which he hadmissed from work from the time of his employment untilsuch date. However, even on that occasion, it is not clear inthe record that Alper threatened discipline if Hagans didnot improve. Alper testified:I wanted him to assure me that he would come inmore often and come regularly to work because weneeded the help, we didn't need people coming andgoing as they pleased.Q. When he was present, was he a good worker?A. Yes, sir.Moreover, a few weeks later in August, Alper requestedHagans to assume some responsibilities in the warehouseduring Alper's absence at a trade show in Las Vegas.Arnold Alper testified as follows with respect to thisincident:JUDGE COHN: The question was when you had aconversation with Hagans in connection with the tradeshow.THE WITNESS: I think I asked him to watch overthings more closely while I was gone because he waspretty good at remembering where things were put andwhere things were and he was a good worker so I askedhim to watch over it more closely.JUDGE COHN: When was this?THE WlTNESS: In August 1974.JUDGE COHN: 1974 or 1975?THE wrTNESS: I have gone for the last 12 or 13 years.JUDGE COHN: When was the conversation with Mr.Hagans that you just told us about?THE WITNESS: The August show of 1975.The incident which gave rise to Hagans' dischargeoccurred during the first part of October. On the weekendof October 4 and 5, Hagans, in the company of CharlesNorman, drove to Kansas City for the purpose of visitingHagans' mother, who was ill. Apparently while there, theyhad car trouble, but failed to notify Respondent untilTuesday, October 7, when Hagans telephoned Alper. Theyreturned to St. Louis the next afternoon at or about 1:30p.m., and requested of Arnold Alper to go to work.However, he was quite upset with them, and told them that"they looked like they were tired and needed rest," anddirected them to take the remainder of the week off to rest.24 See The Radio Officers' Union of the Commercial Telegraphers Union,A.F.L [Bull Steamship Co.] v. N.LR.B., 347 U.S. 17 (1954); Local 357,International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America Los Angeles-Seattle Motor Express] v. N.LR.B., 365U.S. 667,675 (1961).458 ALPERS' JOBBING COMPANYArnold Alper testified that it was at that point that hereached the decision to terminate Hagans.25The followingMonday, October 13, Hagans and Norman returned towork, and Arnold Alper had a conversation with Hagans inwhich Alper gave him a week's notice, and, according toAlper's testimony, told Hagans that he was being terminat-ed for excessive absenteeism. However, Hagans testifiedthat, commencing on October 13, Arnold Alper begantelling some of the employees (including Hagans) that workwas "slowing up and he was going to have to get rid of afew guys to cut down the work force. So, all week he hadbeen saying that on Friday he was going to lay me off." Icredit Hagans.As respects Hagans' union activities, the record showsthat Hagans was one of the principal instigators of theorganizational campaign among the employees of theCompany. He solicited authorization cards from otheremployees of the Company and, according to his testimo-ny, obtained eight signed authorization cards. Although theAlper brothers denied knowledge of Hagans' prominencein the union campaign, they acknowledged, as previouslynoted, that they were aware of who among the employeeshad voted for the Union.In May, Hagans had a son born to him, and missed aday's work. Thereafter, he had a conversation with IrvinAlper as follows:A. That is when Irvin turned to me and he askedme why did I do him the way I did. At the time, I didn'tknow what he was talking about. So, he asked me why Iwas going to try and bring a bunch of gangsters downto run his business and that he had it over 30 years. So,I told him that I didn't see where they were gangstersand we would benefit from having a union. So, he saidhe didn't need no troublemakers coming down there.He told me he would get even with me.Q. Could you repeat the last sentence?A. He called me a troublemaker and said he wouldget even with me.26Analysis and Concluding FindingsIt may be assumed for purposes of this discussion that,for a period of time prior to Hagans' termination, the Alperbrothers considered his absenteeism to be "excessive." Itmay further be taken as axiomatic that excessive absentee-ism on the part of an employee may constitute good andsufficient cause for his termination. However, the inquirydoes not end there since it is well established that:The mere existence of valid grounds for a dischargeis no defense to a charge that the discharge wasunlawful, unless the discharge was predicated solely onthose grounds, and not by a desire to discourage union2, He testified that "it was only maybe a week or so before that hisbrother informed him that the attorney had authorized the Respondent thatit was now permissible to terminate Hagans."·6 Credited testimony of Hagans.27 Stated another way, the mere existence of a justifiable ground fordismissal is no defense if it is a pretext and not the moving cause. N.LR.B.v. Solo Cup Company, 237 F.2d 521, 525 (C.A. 8. 1956).2A The sole documentary consultation in July only resulted in ArnoldAlper's urging Hagans to improve upon such absenteeismactivity. [N.LR.B. v. Symons Manufacturing Co., 328F.2d 835 (CA. 7, 1964).]27After a consideration of all of the record evidence, I amconvinced, and therefore find, that the termination ofHagans by Respondent on October 17 was motivated, atleast in part, by his preeminence in the union campaign towhich Respondent was unalterably opposed. The qualityand intensity of the Alper brothers' union animus has beenset forth above, and need not be restated. It should benoted, however, that the point was singularly broughthome to Hagans by Irvin Alper in May, coupled with thethreat of retaliation.It was readily explained on the record by the Alperbrothers that they were in no position to implement theirintention to terminate Hagans earlier because of the advicefrom the labor counsel that they should not engage in suchconduct during the currency of the union campaign. Such aposition certainly has a ring of plausibility attached to it.However, I have extreme difficulty giving full credence tothe argument of Respondent that Hagans' absenteeismconstituted the sole reason for his termination in view ofthe following: (I) he was never seriously warned orthreatened with discipline prior to the termination;28(2)even after he (Hagans) was cautioned by Arnold Alper inJuly, the latter gave Hagans certain responsibilities in thewarehouse during Alper's absence in August. One ponderswhy this was done if Hagans was as untrustworthy andunaccountable as originally sought to ground the termina-tion upon economic reasons, i.e., Respondent would haveus believe; and (3) it further appears that Respondentoriginally sought to ground the termination upon economicreasons, i.e., that the work was "slowing up." However, atthe hearing, Respondent receded from such position. Suchshifting of positions has been held to constitute evidence ofdiscriminatory intent.29Upon the basis of all of the foregoing, I find andconclude that the termination of Hagans on October 17was motivated, at least in part, by a desire to discourageunion activity in violation of Section 8(aX3) of the Act. In arecent case,30the Board held, citing Broyhill Company, 210NLRB 288 (1974):It is well established that a discharge motivated in partby an employee's exercise of Section 7 rights is aviolation of the Act even though another valid causemay also be present.312. The alleged discriminatory discharge of CharlesNormanThis employee commenced working for the Company asa stock clerk in the warehouse in 1971. He was terminatedby Arnold Alper on October 24, assertedly for inability towork steadily as a result of alcoholism.29 See George J. Roberts d Sons, Inc., 188 NLRB 454 (1971), enfd. (onthis issue) 451 F.2d 941 (C.A. 2, 1971).3' Charles Edwin Laffey, d/b/a Consolidated Services, 223 NLRB 845(1976).31 See also N.LR.B. v. Hanes Hoisery Division, Hanes Corporation, 413F.2d 457, 458 (C.A. 4, 1969).459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere appears to be no question that Norman was asatisfactory employee of Respondent on those occasionswhen he had not been imbibing. As Arnold Alper testified:"Mr. Norman is very polite, he is friendly, he doesn't talkbad to anybody, he will do anything I ask him to do, I havenothing against him personally except when he has beendrinking." However, the record reflects that the number ofhours per week which Norman failed to work in the years1974 and 1975 were rather substantial, and, in May 1974,Arnold Alper fired Norman for this reason. Nevertheless,the record reflects that he was rehired by Respondent inJune, and his employment was continuous from that timeuntil his discharge on October 24, 1975. However, his"drinking problem" did not abate and he continued to missa substantial time from work on account of it.Although the record is not entirely clear, it wasapparently in August or early September 1975 that ArnoldAlper suggested to Norman that:if he wanted his job he had to go get dried out. Isuggested that he go to the same place that MelvinJones had gone to and he said he would go and he tooka week or more off, I don't remember the exact amountof time, and he came back with a bottle of medicine ofsome kind, I don't know what was in it. He said he wentto the hospital and they took care of him or they helpedhim and he thanked me for sending him. After he cameback, I did put him back to work and I told him if ithappened again that was the end.It will be recalled that Norman accompanied Hagans onthe latter's trip to Kansas City during the first weekend inOctober. Like Hagans, Norman was not allowed by ArnoldAlper to work at Respondent's warehouse upon theirreturn, for the remainder of the week. However, unlikeHagans, Arnold Alper did not seize upon this incident as abasis to discharge Norman. However, on Friday of thefollowing week, October 24, the incident occurred whichresulted in Norman's discharge, as described by ArnoldAlper:A. October 24th he did not show up to work and Ihappened to have to go over to the Dr. Martin LutherKing address, 1419, and there he was. It is a windowsill, sort of a platform, a wooden platform, soundasleep. I was doing something at the desk and lookingat some papers or something and suddenly I heard abang and I turned and looked and Mr. Norman waslaying on the floor either passed out or still soundasleep.Q. Then what happened?A. Then he came that evening to collect his check,which I gave to him and I told him I couldn't use himany more because I had told him when I had sent himto get dried out that was his last chance.Q. And did you tell him why you couldn't use himany more?A. I am certain I told him it was because he wasdrinking.3212 Norman testified that he did not remember Friday, October 24: "It isa complete blank."33 Testimony of Norman and Saddler.Norman reported for work the following Monday,October 27, but his timecard had been removed from therack. He had a conversation with Arnold Alper which wasoverheard by employee Nathaniel Saddler (who had drivenNorman to work). Arnold told Norman that he could not"put up with this," that business was slow and that "he wastired of him coming in drunk." 33Analysis and Concluding Findings as to CharlesNormanAfter a consideration of all of the evidence in the recordupon this issue, I find and conclude that the motivatingfactor behind the discharge of Norman was his chronicalcoholism which rendered him undependable and unsuit-able for employment with Respondent. It is true, of course,that the Alper brothers had condoned Norman's conditionfor a substantial period prior to October 24. However,there is no substantial evidence here that they hadcondoned it only so long as the employee was not an activeunion adherent. Indeed, the only evidence in that regard isthat Norman signed a card for Hagans, and the Alperbrothers apparently counted him as a prounion vote in theelection. There is no other evidence that Norman wasactively engaged in the union campaign.Moreover, in contrast to the case of Hagans, Respondenthad severely disciplined Norman in the past for the sameconduct for which it finally terminated him. Furthermore,it was only a month or so previously that Arnold Alper hadwarned Norman that, if he did not improve, he would beterminated.Of course, the circumstances are rendered suspicious inthe context of Respondent's union animus and some of thestatements attributed to the Alper brothers to the effectthat they would get rid of the active union members.However, membership in the Union does not render anemployee immune from discipline, and, as the Board heldin Klate Holt Company:The mere fact that an employer may desire to terminatean employee because he engages in unwelcome con-certed activities does not, of itself, establish theunlawfulness of a subsequent discharge. If an employeeprovides an employer with a sufficient cause for hisdismissal by engaging in conduct for which he wouldhave been terminated in any event, and the employerdischarges him for that reason, the circumstance thatthe employer welcomed the opportunity to dischargedoes not make it discriminatory and therefore unlawful.(Citation omitted.)34I therefore find and conclude that the General Counseldid not, by a preponderance of the evidence, prove thatRespondent terminated Charles Norman in order todiscourage union membership in violation of Section8(aX3) and (1) of the Act, and I will recommend that thecomplaint be dismissed in this respect.34 161 NLRB 1606, 1612 (1966); see also Kennedy & Cohen of Georgia,Inc., 218 NLRB 1175(1975).460 ALPERS' JOBBING COMPANYII. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section I, above,occurring in connection with its interstate operations, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAWi. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discriminating against an employee in order todiscourage union membership among its employees,Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.4. By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(1)of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discriminated againstMelvin Hagans by terminating his employment in themanner aforesaid, I will recommend that Respondent beordered to offer him immediate reinstatement to his formerposition or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him. Backpay shall becomputed in accordance with the formula prescribed bythe Board in F. W. Woolworth Company, 90 NLRB 289(1950), and Isis Plumbing & Heating Co., Inc., 138 NLRB716(1962).In view of the nature of the unfair labor practicescommitted, which include a discriminatory dischargewhich "goes to the very heart of the Act,"35I willrecommend that Respondent be ordered to cease anddesist from in any other manner infringing upon the rightsguaranteed employees in Section 7 of the Act.36Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant to:: N. L. R. B. v. Entwistle Manufacturing Cornpan,, 120 F.2d 532, 536 (C.A.4. 1941).: N.L. R. B v. Express Publishing Company, 312 U.S. 426, 433 (1941).:'7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER37The Respondent, Alpers' Jobbing Company, Inc., St.Louis, Missouri, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against anyemployee in regard to his hire or tenure of employment, orany term or condition of employment, in order todiscourage membership in Teamsters Local Union No.688, or any other labor organization.(b) Suggesting that employees who support the Uniontake a voluntary layoff to seek other employment.(c) Coercively interrogating employees concerning theirunion activities, including how they voted in an NLRB-conducted election.(d) Impliedly promising employees benefits in order topersuade employees to cease supporting the Union.(e) Threatening employees that it could unduly prolongand delay collective bargaining by engaging in prolongedcourt proceedings.(f) Threatening employees that it would shut down itsfacilities in order to avoid bargaining with the Union.(g) Creating an impression of surveillance of employees'union activities by informing employees that it knew howemployees voted in an NLRB-conducted election.(h) Advising employees that it could manufacture orarrange a pretext to becloud the real reason for discrimi-nating against a prounion employee.(i) Threatening employees with discharge because oftheir union activities.(j) Threatening employees with discharge of otheremployees because of their union activities.(k) Creating an impression of surveillance by advisingemployees that Respondent was aware of their activitiesthrough listening to an intercommunication system.(1) In any other manner intefering with, restraining, orcoercing employees in the exercise of rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer Melvin Hagans immediate and full reinstate-ment to his former position or, if that position no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay he may have sufferedas a result of the discrimination against him in the mannerprovided in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsconclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its St. Louis, Missouri, facilities copies of theattached notice marked "Appendix."38Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by its authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily:'" In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that the allegations of thecomplaint be dismissed in all respects other than thosefound to have been sustained in the above findings andconclusions.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."462